On Rehearing.
[Department Two. July 15, 1924.]
Per Curiam.
With reference to the disposition to be made of the above entitled cause, the parties have filed the following stipulation:
“It is stipulated between counsel for the respective parties that the contention made by appellant in its petition for a rehearing, to the effect that the trial court should be directed, in making its computation, to assume that $2,500 of the moneys due respondent *483on December 15, 1923, would not be payable until December 15, 1926, be conceded, and that this court may modify its opinion heretofore filed herein by directing the trial court to treat the fixed sum of $2,500, provided by the contract to be withheld by the appellant, as coming due on December 15,1926, and not as coming due on December 15,1923.”
The order directed to be made in the opinion heretofore filed will be modified to conform to the stipulation.